DISMISS; and Opinion Filed July 14, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01579-CV

                         MISHA BENNETT-HICKMAN, Appellant
                                       V.
                       JON FOLEY AND OLIN CLEMONS, Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-06006-B

                             MEMORANDUM OPINION
                           Before Justices Fillmore, Evans, and Lewis
                                  Opinion by Justice Fillmore
       Misha Bennett-Hickman’s brief in this case is overdue. By postcard dated May 16, 2014,
we informed Bennett-Hickman that the time for filing her brief had expired. We directed her to
file both her brief as well as a motion to extend time to file the brief within ten days of the date
of the postcard. We cautioned her that the failure to file her brief and extension motion within
the time stated would result in the dismissal of this appeal without further notice. To date,
Bennett-Hickman has not filed her brief or an extension motion, nor has she otherwise
corresponded with the Court regarding the status of her appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
131579F.P05                                         JUSTICE
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MISHA BENNETT-HICKMAN, Appellant                      On Appeal from the County Court at Law
                                                      No. 2, Dallas County, Texas
No. 05-13-01579-CV         V.                         Trial Court Cause No. CC-13-06006-B.
                                                      Opinion delivered by Justice Fillmore,
JON FOLEY AND OLIN CLEMONS,                           Justices Evans and Lewis participating.
Appellees

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

         It is ORDERED that appellees JON FOLEY AND OLIN CLEMONS recover their costs
of this appeal, if any, from appellant MISHA BENNETT-HICKMAN.


Judgment entered this 14th day of July, 2014.




                                                –2–